Pigott, J.
(dissenting). I would reverse the order of the Appellate Division. Without conceding that the evidence was legally sufficient to establish that defendant was guilty of insurance fraud, I would hold that the trial court committed reversible error by denying defendant’s request to instruct the jury to stop deliberating if it found him not guilty of arson.
As the majority shows, the prosecution’s theory of the case was that defendant himself burned down the abandoned night club. No evidence was introduced suggesting that defendant had any accomplice, and the jury was not instructed on accessorial liability. To avoid the possibility of the factually inconsistent verdict that I believe obtained in this case (see also majority op at 147), the trial court should have instructed the jury to stop deliberating if it acquitted defendant of arson.
Although a factually inconsistent verdict does not provide an appellate court with a justification for overturning a conviction (see People v Muhammad, 17 NY3d 532, 545 [2011]), such verdicts should be prevented when possible by a trial court, because they harbor irrationality. Here, by permitting the jury “to compromise, make mistakes, be confused or . . . extend mercy” (Muhammad, 17 NY3d at 544) and render a factually illogical verdict, the trial court deprived defendant of a fair trial in which the jury had to decide whether the People had proved, beyond a reasonable doubt, that defendant committed the *149crimes of which he was accused in the manner specified in the indictment. Instead, the jury was invited to reject the prosecution’s theory of the case and still find defendant guilty. The majority’s summary rejection of defendant’s challenge to the jury charge (see majority op at 148, citing Muhammad, 17 NY3d at 545) fails to explain why the trial court’s refusal to give the requested instruction did not amount to reversible error.
Judges Graffeo, Read, Smith, Rivera and Abdus-Salaam concur with Chief Judge Lippman; Judge Pigott dissents and votes to reverse in an opinion.
Order affirmed.